     Case 1:19-cv-01299-DAD-EPG Document 8 Filed 07/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       CHARLES L. DAVIS,                              No. 1:19-cv-01299-DAD-EPG
12                        Plaintiff,
13             v.                                       ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14       JERRY DOE, et al.,
                                                        (Doc. No. 7)
15                        Defendants.
16

17            Plaintiff Charles L. Davis is proceeding pro se and in forma pauperis in this action. The

18   matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and

19   Local Rule 302.

20            On May 27, 2020, the assigned magistrate judge issued the pending findings and

21   recommendations, recommending that this action be dismissed for lack of subject matter

22   jurisdiction. (Doc. No. 7.) The findings and recommendations were served on plaintiff and

23   contained notice that any objections thereto were to be filed within twenty-one (21) days after

24   service. Plaintiff has not filed any objections, and the time in which to do so has since passed.1

25   /////

26   1
       The court notes that, prior to issuing the pending findings and recommendations, on April 16,
27   2020, the magistrate judge also ordered plaintiff to show cause in writing why the action should
     not be dismissed for lack of subject matter jurisdiction (Doc. No. 6), and plaintiff did not respond
28   to that order to show cause either.
                                                        1
     Case 1:19-cv-01299-DAD-EPG Document 8 Filed 07/17/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, the

 2   court has conducted a de novo review of this case. Having carefully reviewed the file, the court

 3   finds the findings and recommendations to be supported by the record and proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on May 27, 2020 (Doc. No. 7) are

 6                  adopted in full;

 7          2.      This action is dismissed without prejudice due to lack of subject matter

 8                  jurisdiction; and

 9          3.      The Clerk of the Court is directed to close this case.

10   IT IS SO ORDERED.
11
        Dated:     July 17, 2020
12                                                      UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
